DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites a second target value without reciting a first target value. It is unclear whether or not the total number of target values is two (a first target value and a second target value) or one (only a second target value). Although a first target value is recited in claim 2, claim 3 does not depend upon claim 2.
Claim 4 recites the “second target value” of claim 3 and is indefinite for the reasons described with respect to claim 3.
Allowable Subject Matter
Claims 1, 2, and 5-10 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1; Bromberg et al. U.S. PGPUB No. 2005/0205775 discloses an analysis device comprising an electron emission element 26, a collector 22, an electric field former (figure 3(B) illustrates that an electric field is formed in the drift region), a power source (although not specifically identified, a power source is necessarily present forming the DC or AC electric fields described in paragraph [0023]), and a controller (although not specifically identified, a controller is necessarily present since paragraph [0057] describes controlling the electric fields), the electric field former forms an electric field in an ion movement region (as illustrated in figure 3(B)) where anions directly or indirectly generated by electrons emitted from the electron emission element move toward the collector (paragraph [0049] describes the selective movement of negative ions in reversed electric fields), the collector and the controller allow measurement of a current waveform of an electric current made to flow by arrival of anions at the collector (“Once chemical species are separated, the ionic current is measured using an electrometer” [0002]). However, Bromberg discloses a generic electron beam source 26 and does not disclose an electron emission element including a bottom electrode, a surface electrode, and an intermediate layer arranged between the bottom electrode and the surface electrode.
 Ushifusa et al. U.S. PGPUB No. 2006/0192492 discloses an electron beam source forming an electron emission element including a bottom electrode 11, a surface electrode 13, and an intermediate layer 12 arranged between the bottom electrode 11 and the surface electrode 13. Ushifusa discloses a power source controlling application of a voltage between the bottom electrode and the surface electrode (“power supply lines for supplying electric power to the electrodes” [0011]). However, Ushifusa does not disclose measuring a current waveform of an electric current made to flow by arrival of anions at a collector, and therefore, Ushifusa does not disclose a controller that regulates, based on a current waveform, a voltage applied between the bottom electrode and the surface electrode.
Rodier U.S. Patent No. 7,985,949, Houk et al. U.S. Patent No. 6,633,144, and Bream et al. U.S. PGPUB No. 2012/0318972 each disclose spectrometry apparatuses which generate ions by interacting sample particles with electrons generated by electron sources. However, none of these references teaches an electron emission element includes a bottom electrode, a surface electrode, and an intermediate layer arranged between the bottom electrode and the surface electrode; and therefore there is no teaching of the claimed controller regulating, based on a current waveform of an electric current made to flow by arrival of anions at the collector, a voltage applied between the bottom electrode and the surface electrode.
The prior art fails to teach or reasonably suggest, in combination with the other limitations, an analysis device comprising an electron emission element, a collector, an electric field former, a power source, and a controller that regulates, based on a current waveform of an electric current made to flow by arrival of anions at the collector, a voltage applied between a bottom electrode and a surface electrode of an electron emission element; wherein anions are directly or indirectly generated by electrons emitted from the electron emission element.
an analysis device comprising an electron emission element, a collector, an electric field former, a power source, and a controller, wherein the electron emission element includes a bottom electrode, a surface electrode, and an intermediate layer arranged between the bottom electrode and the surface electrode, the power source and the controller allow application of a voltage between the bottom electrode and the surface electrode, the electric field former forms an electric field in an ion movement region where anions directly or indirectly generated by electrons emitted from the electron emission element move toward the collector, the collector and the controller allow measurement of a current waveform of an electric current made to flow by arrival of anions at the collector, and the controller regulates, based on the current waveform, a voltage applied between the bottom electrode and the surface electrode.

Regarding dependent claims 2 and 5-10; these claims are allowable at least for their dependence, either directly or indirectly, upon independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881